DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 04, 2022 has been entered.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “output device to receive” and “user input device to input” in claims 10 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lang et al. (US 2016/0045317) and Assaker (US 2006/0200244).
Regarding claim 1, Lang et al. discloses a method of planning an implant configuration for a procedure, comprising: 
accessing an image data of a subject having at least a first portion and a second portion of the subject (“One initial step in many embodiments is to obtain image data of a patient's anatomy. As illustrated in FIG. 1, a method of generating a model of a patient's joint or other biological feature can include one or more of the steps of obtaining image data of a patient's biological structure 910” at paragraph 0029, line 1; “Then, the image data can be analyzed or segmented 930 to identify those data corresponding to a particular biological feature of interest. For example, as shown in FIG. 2A, image data can be used to identify the edges of a biological structure, in this case, the surface outline for each of the patient's femur and tibia” at paragraph 0032, line 1); 
analyze a region of interest between the first portion and the second portion (“Then, the data can be presented as part of a model 950, for example, a patient-specific virtual model that includes the biological feature(s) of interest. The data can be utilized to create multiple models, representing different anatomical features (i.e., individual models representing bone surfaces, bone structure variations or interfaces, articulating surfaces, muscles and/or connective tissues, the patient's skin surface, etc.) or a single model can incorporate multiple features of interest” at paragraph 0035; looking at Figure 4C, the region of interest is the area between the tibia and femur); 
determining a ROI geometry of the region of interest (“In another step 19464, a biological feature of interest is approximated from the multiple images. FIG. 4B illustrates the approximated biological features of a femoral surface 19486 and a tibial surface 19488” at paragraph 0041, line 1); 
accessing a model of an object, the model including at least (i) a rigid implant part of the object (“This can include, for example, specific surface curvature radii, minimum distance between structures such as anchoring elements and/or minimum or maximum thickness or length or width dimensions of the implant or parts thereof” at paragraph 0046, line 4; this particular implant is rigid) and (ii) a plurality of possible configurations of a configurable implant portion of the object (“FIG. 4C illustrates a femoral template model 19490 applied to the approximate femoral surface 19486. In applying a template model, the operator or user of the software can select one or more initial best fit template models” at paragraph 0042, line 3; the overall size and configuration of portions of the implant are able to be adjusted); and 
analyzing the accessed model to determine whether the object may achieve the ROI geometry (“Testing can be accomplished by, for example, superimposing the implant image over the image for the patient's joint. In a similar manner, load-bearing measurements and/or virtual simulations thereof may be utilized to optimize or otherwise alter a derived implant design. For example, where a proposed implant for a knee implant has been designed, it may then be virtually inserted into a biomechanical model or otherwise analyzed relative to the load-bearing conditions (or virtually modeled simulations thereof) it may encounter after implantation. These conditions may indicate that one or more features of the implant are undesirable for varying reasons (i.e., the implant design creates unwanted anatomical impingement points, the implant design causes the joint to function in an undesirable fashion, the joint design somehow interferes with surrounding anatomy, the joint design creates a cosmetically-undesirable feature on the repaired limb or skin covering thereof, FEA or other loading analysis of the joint design indicates areas of high material failure risk, FEA or other loading analysis of the joint design indicates areas of high design failure risk, FEA or other loading analysis of the joint design indicates areas of high failure risk of the supporting or surrounding anatomical structures, etc.)” at paragraph 0102, line 10); and 
outputting a result of the analysis of the accessed model (“In such a case, such undesirable features may be accommodated or otherwise ameliorated by further design iteration and/or modification that might not have been discovered without such analysis relative to the "real world" measurements and/or simulation” at paragraph 0102, last sentence; implied that the analysis is output such that adjustments can then be made in the implant design process).
Lang et al. does not explicitly disclose that the implant configuration includes the separate first rigid implant part and the separate second configurable implant part movable relative to the separate first rigid implant part.
Assaker teaches an implant configuration in the same field of endeavor of spinal implants, 
wherein the implant configuration includes a separate first rigid implant part (“a second so-called female hollow longitudinal element 3” at paragraph 0042, line 4; see Figure 1 that shows the body of the implant is rigid) and a separate second configurable implant part movable relative to the separate first rigid implant part (“As arises clearly from a comparison between FIGS. 2 and 4, rotation of the threaded rod 31 leads to translation of the tapped ring 32 which imposes rotation of the end wall 2a guided by the cradle of the male element 2. The end wall 2.sub.a can therefore be inclined at an angle α for example in the order of 5°” at paragraph 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an implant as taught by Assaker in the system of Lang et al. to be able to determine an appropriate implant for a patient undergoing a corpectomy procedure.  Furthermore, Lang et al. states that any implant design may be utilized for proper patient support, and therefore, this would include the implant of Assaker (see Lang et al. at paragraph 0007).

Therefore, the combination of Lang et al. and Assaker discloses a method comprising
accessing a model of an object, the model including at least (i) a separate first rigid implant part of the object and (ii) a plurality of possible configurations of a separate second configurable implant part of the object (Assaker’s implant may change the angle of endwall 2a); and 
wherein the separate first rigid implant part is represented by a rigid portion of the object of the model and the separate second configurable implant part is represented by a configurable portion of the object model (the modeling capability of Lang et al. is able to create a template for the implant of Assaker as suggested by paragraph 0007 of Lang et al.).
Regarding claim 2, Lang et al. discloses a method further comprising: 
selecting the region of interest in the image data with an input from a user (“an operator or a user or the software can roughly fit the template model to the biological feature of interest” at paragraph 0043, line 8; “The points or dots shown in association with the template outline 19492 represent control points that can be used by a technician to manually alter the outline and surface of the template. By moving a control point, the user can manually alter and deform adjacent sections of the surface data representation of the template, and the resulting alterations and deformations appear in both the 2D outline view and in the 3D view of the template” at paragraph 0045, line 1).
Regarding claim 3, Lang et al. discloses a method wherein the plurality of possible configurations of the configurable portion of the object includes at least one of a range of motion of the configurable portion (“A virtual or physical implant component can be selected from the library based on similarity to prior or baseline parameter optimizations, such as one or more of (1) deformity correction and limb alignment (2) maximum preservation of bone, cartilage, or ligaments, (3) preservation and/or optimization of other features of the patient's biology, such as trochlea and trochlear shape, (4) restoration and/or optimization of joint kinematics” at paragraph 0107, line 1; the design of the implant accommodates a particular range of motion when installed in a patient), a plastic deformation range of the configurable portion, and elastic deformation range of the configurable portion, or combinations thereof.
Regarding claim 4, Lang et al. discloses a method wherein outputting the result includes outputting that the object may positively achieve the ROI geometry within a selected threshold or outputting that the object may not achieve the ROI geometry within the selected threshold (“As will be appreciated by those of skill in the art, the process of selecting and/or designing an implant component feature and/or feature measurement, resection cut feature and/or feature measurement, and/or guide tool feature and/or feature measurement can be tested against the information obtained regarding the patient's biological features and/or other models, for example, from one or more MRI or CT or x-ray images from the patient, to ensure that the features and/or feature measurements are optimum with respect to the selected parameter targets or thresholds” at paragraph 0102, line 1; an implant that is deemed to fail will have not met the threshold, while one that is acceptable will have met that threshold).
Regarding claim 5, Lang et al. discloses a method further comprising: 
evaluating for the implant configuration the object based on the output result of the analysis of the accessed model (“Testing can be accomplished by, for example, superimposing the implant image over the image for the patient's joint. In a similar manner, load-bearing measurements and/or virtual simulations thereof may be utilized to optimize or otherwise alter a derived implant design. For example, where a proposed implant for a knee implant has been designed, it may then be virtually inserted into a biomechanical model or otherwise analyzed relative to the load-bearing conditions (or virtually modeled simulations thereof) it may encounter after implantation. These conditions may indicate that one or more features of the implant are undesirable for varying reasons (i.e., the implant design creates unwanted anatomical impingement points, the implant design causes the joint to function in an undesirable fashion, the joint design somehow interferes with surrounding anatomy, the joint design creates a cosmetically-undesirable feature on the repaired limb or skin covering thereof, FEA or other loading analysis of the joint design indicates areas of high material failure risk, FEA or other loading analysis of the joint design indicates areas of high design failure risk, FEA or other loading analysis of the joint design indicates areas of high failure risk of the supporting or surrounding anatomical structures, etc.)” at paragraph 0102, line 10).
Regarding claim 6, Lang et al. discloses a method wherein the model of the object is a first model of a first object, the method further comprising: 
accessing a second model of a second object, wherein the second model of the second object includes at least (i) a dimension of a rigid portion of the second object and (ii) a plurality of possible configurations of a configurable portion of the second object (“In various embodiments, a finite element analysis can be conducted on device components as one parameter in the optimization of the features of an implant, which can include analyses of multiple or "competing" potential designs for a given implant component. In various alternative embodiments, implant components such as a tibial tray can comprise sections of varying thickness” at paragraph 0104, line 1; this particular implant is rigid the overall size and thicknesses of the implant are able to be adjusted); and 
analyzing the accessed second model to determine whether the second object may achieve the ROI geometry based on the accessed second model (“Testing can be accomplished by, for example, superimposing the implant image over the image for the patient's joint. In a similar manner, load-bearing measurements and/or virtual simulations thereof may be utilized to optimize or otherwise alter a derived implant design. For example, where a proposed implant for a knee implant has been designed, it may then be virtually inserted into a biomechanical model or otherwise analyzed relative to the load-bearing conditions (or virtually modeled simulations thereof) it may encounter after implantation. These conditions may indicate that one or more features of the implant are undesirable for varying reasons (i.e., the implant design creates unwanted anatomical impingement points, the implant design causes the joint to function in an undesirable fashion, the joint design somehow interferes with surrounding anatomy, the joint design creates a cosmetically-undesirable feature on the repaired limb or skin covering thereof, FEA or other loading analysis of the joint design indicates areas of high material failure risk, FEA or other loading analysis of the joint design indicates areas of high design failure risk, FEA or other loading analysis of the joint design indicates areas of high failure risk of the supporting or surrounding anatomical structures, etc.)” at paragraph 0102, line 10); and 
outputting a result of the analysis of the accessed second model (“In such a case, such undesirable features may be accommodated or otherwise ameliorated by further design iteration and/or modification that might not have been discovered without such analysis relative to the "real world" measurements and/or simulation” at paragraph 0102, last sentence; implied that the analysis is output such that adjustments can then be made in the implant design process).
Regarding claim 7, Lang et al. discloses a method further comprising: 
comparing the output result of the analysis of the accessed first model and the output result of the analysis of the accessed second model (“In various embodiments, a finite element analysis can be conducted on device components as one parameter in the optimization of the features of an implant, which can include analyses of multiple or "competing" potential designs for a given implant component.” at paragraph 0104, line 1); and 
outputting a comparison result of the comparing the output result of the analysis of the accessed first model and the output result of the analysis of the accessed second model (the analysis is performed and output to the user to determine which option is acceptable).
Regarding claim 8, Lang et al. discloses a method further comprising: 
determining an optimal fit of the first object or the second object to the ROI geometry based on the comparing the output result of the analysis of the accessed first model and the output result of the analysis of the accessed second model (“In various embodiments, a finite element analysis can be conducted on device components as one parameter in the optimization of the features of an implant, which can include analyses of multiple or "competing" potential designs for a given implant component.” at paragraph 0104, line 1; “As will be appreciated by those of skill in the art, the process of selecting and/or designing an implant component feature and/or feature measurement, resection cut feature and/or feature measurement, and/or guide tool feature and/or feature measurement can be tested against the information obtained regarding the patient's biological features and/or other models, for example, from one or more MRI or CT or x-ray images from the patient, to ensure that the features and/or feature measurements are optimum with respect to the selected parameter targets or thresholds” at paragraph 0102, line 1).
Regarding claim 9, the Lang et al. and Assaker combination discloses a method wherein the model is a first model and the object is a first object, the method further comprising: 
determining whether the output result of the analysis of the accessed first model matches the ROI geometry within a selected threshold (“As will be appreciated by those of skill in the art, the process of selecting and/or designing an implant component feature and/or feature measurement, resection cut feature and/or feature measurement, and/or guide tool feature and/or feature measurement can be tested against the information obtained regarding the patient's biological features and/or other models, for example, from one or more MRI or CT or x-ray images from the patient, to ensure that the features and/or feature measurements are optimum with respect to the selected parameter targets or thresholds” Lang et al. at paragraph 0102, line 1); 
accessing a second model of a second object, wherein the second model of the second object includes at least (i) a dimension of a rigid portion of the second object and (ii) a plurality of possible configurations of a configurable portion of the second object (“In various embodiments, a finite element analysis can be conducted on device components as one parameter in the optimization of the features of an implant, which can include analyses of multiple or "competing" potential designs for a given implant component. In various alternative embodiments, implant components such as a tibial tray can comprise sections of varying thickness” Lang et al. at paragraph 0104, line 1; this particular implant is rigid the overall size and thicknesses of the implant are able to be adjusted); and 
analyzing the accessed second model to determine whether the second object may achieve the ROI geometry based on the accessed second model (“As will be appreciated by those of skill in the art, the process of selecting and/or designing an implant component feature and/or feature measurement, resection cut feature and/or feature measurement, and/or guide tool feature and/or feature measurement can be tested against the information obtained regarding the patient's biological features and/or other models, for example, from one or more MRI or CT or x-ray images from the patient, to ensure that the features and/or feature measurements are optimum with respect to the selected parameter targets or thresholds” Lang et al. at paragraph 0102, line 1); and 
outputting a result of the analysis of the accessed second model (“In such a case, such undesirable features may be accommodated or otherwise ameliorated by further design iteration and/or modification that might not have been discovered without such analysis relative to the "real world" measurements and/or simulation” Lang et al. at paragraph 0102, last sentence; implied that the analysis is output such that adjustments can then be made in the implant design process).
The Lang et al. and Assaker combination does not explicitly disclose that if the output result of the analysis of the accessed first model is outside the selected threshold match of the ROI geometry, only then accessing the second model.
However, as Lang et al. discloses comparing multiple competing implant designs for consideration, it follows that if a particular design type does not quite meet the requirements of the procedure, a second design type would be consulted for further consideration.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider a second implant type when a first implant type is not ideal in order to find the best implant type for the patient outcomes.
Regarding claim 10, Lang et al. discloses a system for planning an implant configuration for a procedure, comprising: 
a processor system configured to execute instructions (“Computer software programs to generate models of patient-specific renderings of implant assembly and defects (e.g., osteophyte structures), together with bone models, to aid in surgery planning” at paragraph 0088, line 2; computer processor is implied) to:
access an image data of a subject having at least a first portion and a second portion of the subject (“One initial step in many embodiments is to obtain image data of a patient's anatomy. As illustrated in FIG. 1, a method of generating a model of a patient's joint or other biological feature can include one or more of the steps of obtaining image data of a patient's biological structure 910” at paragraph 0029, line 1; “Then, the image data can be analyzed or segmented 930 to identify those data corresponding to a particular biological feature of interest. For example, as shown in FIG. 2A, image data can be used to identify the edges of a biological structure, in this case, the surface outline for each of the patient's femur and tibia” at paragraph 0032, line 1); 
analyze a region of interest between the first portion and the second portion (“Then, the data can be presented as part of a model 950, for example, a patient-specific virtual model that includes the biological feature(s) of interest. The data can be utilized to create multiple models, representing different anatomical features (i.e., individual models representing bone surfaces, bone structure variations or interfaces, articulating surfaces, muscles and/or connective tissues, the patient's skin surface, etc.) or a single model can incorporate multiple features of interest” at paragraph 0035; looking at Figure 4C, the region of interest is the area between the tibia and femur); 
analyze a ROI geometry of the region of interest (“In another step 19464, a biological feature of interest is approximated from the multiple images. FIG. 4B illustrates the approximated biological features of a femoral surface 19486 and a tibial surface 19488” at paragraph 0041, line 1); 
accessing a model of an object, the model including at least (i) a separate first rigid implant portion of the object (“This can include, for example, specific surface curvature radii, minimum distance between structures such as anchoring elements and/or minimum or maximum thickness or length or width dimensions of the implant or parts thereof” at paragraph 0046, line 4; this particular implant is rigid) and (ii) a plurality of possible configurations of a configurable implant part of the object (“FIG. 4C illustrates a femoral template model 19490 applied to the approximate femoral surface 19486. In applying a template model, the operator or user of the software can select one or more initial best fit template models” at paragraph 0042, line 3; the overall size and configuration of portions of the implant are able to be adjusted); and 
analyze the accessed model to determine whether the object may achieve the ROI geometry (“Testing can be accomplished by, for example, superimposing the implant image over the image for the patient's joint. In a similar manner, load-bearing measurements and/or virtual simulations thereof may be utilized to optimize or otherwise alter a derived implant design. For example, where a proposed implant for a knee implant has been designed, it may then be virtually inserted into a biomechanical model or otherwise analyzed relative to the load-bearing conditions (or virtually modeled simulations thereof) it may encounter after implantation. These conditions may indicate that one or more features of the implant are undesirable for varying reasons (i.e., the implant design creates unwanted anatomical impingement points, the implant design causes the joint to function in an undesirable fashion, the joint design somehow interferes with surrounding anatomy, the joint design creates a cosmetically-undesirable feature on the repaired limb or skin covering thereof, FEA or other loading analysis of the joint design indicates areas of high material failure risk, FEA or other loading analysis of the joint design indicates areas of high design failure risk, FEA or other loading analysis of the joint design indicates areas of high failure risk of the supporting or surrounding anatomical structures, etc.)” at paragraph 0102, line 10); and 
output a result of the analysis of the accessed model (“In such a case, such undesirable features may be accommodated or otherwise ameliorated by further design iteration and/or modification that might not have been discovered without such analysis relative to the "real world" measurements and/or simulation” at paragraph 0102, last sentence; implied that the analysis is output such that adjustments can then be made in the implant design process).
Lang et al. does not explicitly disclose that the implant configuration includes the separate first rigid implant part and the separate second configurable implant part movable relative to the separate first rigid implant part.
Assaker teaches an implant configuration in the same field of endeavor of spinal implants, 
wherein the implant configuration includes a separate first rigid implant part (“a second so-called female hollow longitudinal element 3” at paragraph 0042, line 4; see Figure 1 that shows the body of the implant is rigid) and a separate second configurable implant part movable relative to the separate first rigid implant part (“As arises clearly from a comparison between FIGS. 2 and 4, rotation of the threaded rod 31 leads to translation of the tapped ring 32 which imposes rotation of the end wall 2a guided by the cradle of the male element 2. The end wall 2.sub.a can therefore be inclined at an angle α for example in the order of 5°” at paragraph 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an implant as taught by Assaker in the system of Lang et al. to be able to determine an appropriate implant for a patient undergoing a corpectomy procedure.  Furthermore, Lang et al. states that any implant design may be utilized for proper patient support, and therefore, this would include the implant of Assaker (see Lang et al. at paragraph 0007).

Therefore, the combination of Lang et al. and Assaker discloses a method
accessing a model of an object, the model including at least (i) a separate first rigid implant part of the object and (ii) a plurality of possible configurations of a separate second configurable implant part of the object (Assaker’s implant may change the angle of endwall 2a); and 
wherein the separate first rigid implant part is represented by a rigid portion of the object of the model and the separate second configurable implant part is represented by a configurable portion of the object model (the modeling capability of Lang et al. is able to create a template for the implant of Assaker as suggested by paragraph 0007 of Lang et al.).
Regarding claim 11, Lang et al. discloses a system further comprising: 
a user input device to input a selection of the region of interest in the image data with an input from a user (“an operator or a user or the software can roughly fit the template model to the biological feature of interest” at paragraph 0043, line 8; “The points or dots shown in association with the template outline 19492 represent control points that can be used by a technician to manually alter the outline and surface of the template. By moving a control point, the user can manually alter and deform adjacent sections of the surface data representation of the template, and the resulting alterations and deformations appear in both the 2D outline view and in the 3D view of the template” at paragraph 0045, line 1).
Regarding claim 12, Lang et al. discloses a system wherein the output device is operable to display whether the object is able to achieve the ROI geometry within a selected threshold (“As will be appreciated by those of skill in the art, the process of selecting and/or designing an implant component feature and/or feature measurement, resection cut feature and/or feature measurement, and/or guide tool feature and/or feature measurement can be tested against the information obtained regarding the patient's biological features and/or other models, for example, from one or more MRI or CT or x-ray images from the patient, to ensure that the features and/or feature measurements are optimum with respect to the selected parameter targets or thresholds” at paragraph 0102, line 1; an implant that is deemed acceptable will have met that threshold).
Regarding claim 13, Lang et al. discloses a system wherein the model of the object is a first model of a first object, and wherein the processor system is configured to execute further instructions to: 
access a second model of a second object, wherein the second model of the second object includes at least (i) a dimension of a rigid portion of the second object and (ii) a plurality of possible configurations of a configurable portion of the second object (“In various embodiments, a finite element analysis can be conducted on device components as one parameter in the optimization of the features of an implant, which can include analyses of multiple or "competing" potential designs for a given implant component. In various alternative embodiments, implant components such as a tibial tray can comprise sections of varying thickness” at paragraph 0104, line 1; this particular implant is rigid the overall size and thicknesses of the implant are able to be adjusted); and 
analyze the accessed second model to determine whether the second object may achieve the ROI geometry based on the accessed second model (“Testing can be accomplished by, for example, superimposing the implant image over the image for the patient's joint. In a similar manner, load-bearing measurements and/or virtual simulations thereof may be utilized to optimize or otherwise alter a derived implant design. For example, where a proposed implant for a knee implant has been designed, it may then be virtually inserted into a biomechanical model or otherwise analyzed relative to the load-bearing conditions (or virtually modeled simulations thereof) it may encounter after implantation. These conditions may indicate that one or more features of the implant are undesirable for varying reasons (i.e., the implant design creates unwanted anatomical impingement points, the implant design causes the joint to function in an undesirable fashion, the joint design somehow interferes with surrounding anatomy, the joint design creates a cosmetically-undesirable feature on the repaired limb or skin covering thereof, FEA or other loading analysis of the joint design indicates areas of high material failure risk, FEA or other loading analysis of the joint design indicates areas of high design failure risk, FEA or other loading analysis of the joint design indicates areas of high failure risk of the supporting or surrounding anatomical structures, etc.)” at paragraph 0102, line 10); and 
output a result of the analysis of the accessed second model (“In such a case, such undesirable features may be accommodated or otherwise ameliorated by further design iteration and/or modification that might not have been discovered without such analysis relative to the "real world" measurements and/or simulation” at paragraph 0102, last sentence; implied that the analysis is output such that adjustments can then be made in the implant design process).
Regarding claim 14, Lang et al. discloses a system wherein the processor system is configured to execute further instructions to: 
compare the output result of the analysis of the accessed first model and the output result of the analysis of the accessed second model (“In various embodiments, a finite element analysis can be conducted on device components as one parameter in the optimization of the features of an implant, which can include analyses of multiple or "competing" potential designs for a given implant component.” at paragraph 0104, line 1); and 
output a comparison result of the comparing the output result of the analysis of the accessed first model and the output result of the analysis of the accessed second model (the analysis is performed and output to the user to determine which option is acceptable).
Regarding claim 15, Lang et al. discloses a system wherein the processor system is configured to execute further instructions to: 
determine an optimal fit of the first object or the second object to the ROI geometry based on the comparing the output result of the analysis of the accessed first model and the output result of the analysis of the accessed second model (“In various embodiments, a finite element analysis can be conducted on device components as one parameter in the optimization of the features of an implant, which can include analyses of multiple or "competing" potential designs for a given implant component.” at paragraph 0104, line 1; “As will be appreciated by those of skill in the art, the process of selecting and/or designing an implant component feature and/or feature measurement, resection cut feature and/or feature measurement, and/or guide tool feature and/or feature measurement can be tested against the information obtained regarding the patient's biological features and/or other models, for example, from one or more MRI or CT or x-ray images from the patient, to ensure that the features and/or feature measurements are optimum with respect to the selected parameter targets or thresholds” at paragraph 0102, line 1).
Regarding claim 16, the Lang et al. and Assaker combination discloses a system wherein the model is a first model and the object is a first object, wherein the processor system is configured to execute further instructions to: 
determine whether the output result of the analysis of the accessed first model matches the ROI geometry within a selected threshold (“As will be appreciated by those of skill in the art, the process of selecting and/or designing an implant component feature and/or feature measurement, resection cut feature and/or feature measurement, and/or guide tool feature and/or feature measurement can be tested against the information obtained regarding the patient's biological features and/or other models, for example, from one or more MRI or CT or x-ray images from the patient, to ensure that the features and/or feature measurements are optimum with respect to the selected parameter targets or thresholds” Lang et al. at paragraph 0102, line 1); 
access a second model of a second object, wherein the second model of the second object includes at least (i) a dimension of a rigid portion of the second object and (ii) a plurality of possible configurations of a configurable portion of the second object (“In various embodiments, a finite element analysis can be conducted on device components as one parameter in the optimization of the features of an implant, which can include analyses of multiple or "competing" potential designs for a given implant component. In various alternative embodiments, implant components such as a tibial tray can comprise sections of varying thickness” Lang et al. at paragraph 0104, line 1; this particular implant is rigid the overall size and thicknesses of the implant are able to be adjusted); and 
analyze the accessed second model to determine whether the second object may achieve the ROI geometry based on the accessed second model (“As will be appreciated by those of skill in the art, the process of selecting and/or designing an implant component feature and/or feature measurement, resection cut feature and/or feature measurement, and/or guide tool feature and/or feature measurement can be tested against the information obtained regarding the patient's biological features and/or other models, for example, from one or more MRI or CT or x-ray images from the patient, to ensure that the features and/or feature measurements are optimum with respect to the selected parameter targets or thresholds” Lang et al. at paragraph 0102, line 1); and 
output a result of the analysis of the accessed second model (“In such a case, such undesirable features may be accommodated or otherwise ameliorated by further design iteration and/or modification that might not have been discovered without such analysis relative to the "real world" measurements and/or simulation” Lang et al. at paragraph 0102, last sentence; implied that the analysis is output such that adjustments can then be made in the implant design process).
The Lang et al. and Stinchfield et al. combination does not explicitly disclose that if the output result of the analysis of the accessed first model is outside the selected threshold match of the ROI geometry, only then accessing the second model.
However, as Lang et al. discloses comparing multiple competing implant designs for consideration, it follows that if a particular design type does not quite meet the requirements of the procedure, a second design type would be consulted for further consideration.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider a second implant type when a first implant type is not ideal in order to find the best implant type for the patient outcomes.
Regarding claim 17, Lang et al. discloses a method of planning an implant configuration for a procedure, comprising: 
accessing an image data of a subject having at least a first portion and a second portion of the subject (“One initial step in many embodiments is to obtain image data of a patient's anatomy. As illustrated in FIG. 1, a method of generating a model of a patient's joint or other biological feature can include one or more of the steps of obtaining image data of a patient's biological structure 910” at paragraph 0029, line 1; “Then, the image data can be analyzed or segmented 930 to identify those data corresponding to a particular biological feature of interest. For example, as shown in FIG. 2A, image data can be used to identify the edges of a biological structure, in this case, the surface outline for each of the patient's femur and tibia” at paragraph 0032, line 1); 
analyze a region of interest between the first portion and the second portion (“Then, the data can be presented as part of a model 950, for example, a patient-specific virtual model that includes the biological feature(s) of interest. The data can be utilized to create multiple models, representing different anatomical features (i.e., individual models representing bone surfaces, bone structure variations or interfaces, articulating surfaces, muscles and/or connective tissues, the patient's skin surface, etc.) or a single model can incorporate multiple features of interest” at paragraph 0035; looking at Figure 4C, the region of interest is the area between the tibia and femur); 
determining a ROI geometry of the region of interest (“In another step 19464, a biological feature of interest is approximated from the multiple images. FIG. 4B illustrates the approximated biological features of a femoral surface 19486 and a tibial surface 19488” at paragraph 0041, line 1); 
accessing a model of an object, the model including at least (i) a separate first rigid implant part of the object (“This can include, for example, specific surface curvature radii, minimum distance between structures such as anchoring elements and/or minimum or maximum thickness or length or width dimensions of the implant or parts thereof” at paragraph 0046, line 4; this particular implant is rigid) and (ii) a plurality of possible configurations of a configurable implant part of the object (“FIG. 4C illustrates a femoral template model 19490 applied to the approximate femoral surface 19486. In applying a template model, the operator or user of the software can select one or more initial best fit template models” at paragraph 0042, line 3; the overall size and configuration of portions of the implant are able to be adjusted); and 
analyzing the accessed model to determine an optimal fit of the object to achieve the ROI geometry (“Testing can be accomplished by, for example, superimposing the implant image over the image for the patient's joint. In a similar manner, load-bearing measurements and/or virtual simulations thereof may be utilized to optimize or otherwise alter a derived implant design. For example, where a proposed implant for a knee implant has been designed, it may then be virtually inserted into a biomechanical model or otherwise analyzed relative to the load-bearing conditions (or virtually modeled simulations thereof) it may encounter after implantation. These conditions may indicate that one or more features of the implant are undesirable for varying reasons (i.e., the implant design creates unwanted anatomical impingement points, the implant design causes the joint to function in an undesirable fashion, the joint design somehow interferes with surrounding anatomy, the joint design creates a cosmetically-undesirable feature on the repaired limb or skin covering thereof, FEA or other loading analysis of the joint design indicates areas of high material failure risk, FEA or other loading analysis of the joint design indicates areas of high design failure risk, FEA or other loading analysis of the joint design indicates areas of high failure risk of the supporting or surrounding anatomical structures, etc.)” at paragraph 0102, line 10); and 
outputting a result of the analysis of the accessed model (“In such a case, such undesirable features may be accommodated or otherwise ameliorated by further design iteration and/or modification that might not have been discovered without such analysis relative to the "real world" measurements and/or simulation” at paragraph 0102, last sentence; implied that the analysis is output such that adjustments can then be made in the implant design process).
Lang et al. does not explicitly disclose that the implant configuration includes the separate first rigid implant part and the separate second configurable implant part movable relative to the separate first rigid implant part.
Assaker teaches an implant configuration in the same field of endeavor of spinal implants, 
wherein the implant configuration includes a separate first rigid implant part (“a second so-called female hollow longitudinal element 3” at paragraph 0042, line 4; see Figure 1 that shows the body of the implant is rigid) and a separate second configurable implant part movable relative to the separate first rigid implant part (“As arises clearly from a comparison between FIGS. 2 and 4, rotation of the threaded rod 31 leads to translation of the tapped ring 32 which imposes rotation of the end wall 2a guided by the cradle of the male element 2. The end wall 2.sub.a can therefore be inclined at an angle α for example in the order of 5°” at paragraph 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an implant as taught by Assaker in the system of Lang et al. to be able to determine an appropriate implant for a patient undergoing a corpectomy procedure.  Furthermore, Lang et al. states that any implant design may be utilized for proper patient support, and therefore, this would include the implant of Assaker (see Lang et al. at paragraph 0007).

Therefore, the combination of Lang et al. and Assaker discloses a method
accessing a model of an object, the model including at least (i) a separate first rigid implant part of the object and (ii) a plurality of possible configurations of a separate second configurable implant part of the object (Assaker’s implant may change the angle of endwall 2a); and 
wherein the separate first rigid implant part is represented by a rigid portion of the object of the model and the separate second configurable implant part is represented by a configurable portion of the object model (the modeling capability of Lang et al. is able to create a template for the implant of Assaker as suggested by paragraph 0007 of Lang et al.).
Regarding claim 18, Lang et al. discloses a method wherein the object comprises a first object and a second object and the model comprises a first model and a second model (“One initial step in many embodiments is to obtain image data of a patient's anatomy. As illustrated in FIG. 1, a method of generating a model of a patient's joint or other biological feature can include one or more of the steps of obtaining image data of a patient's biological structure 910” at paragraph 0029, line 1; “Then, the image data can be analyzed or segmented 930 to identify those data corresponding to a particular biological feature of interest. For example, as shown in FIG. 2A, image data can be used to identify the edges of a biological structure, in this case, the surface outline for each of the patient's femur and tibia” at paragraph 0032, line 1); 
wherein the first model includes (i) a first dimension of a first rigid portion of the first object (“This can include, for example, specific surface curvature radii, minimum distance between structures such as anchoring elements and/or minimum or maximum thickness or length or width dimensions of the implant or parts thereof” at paragraph 0046, line 4; this particular implant is rigid) and (ii) a first plurality of possible configurations of a first configurable portion of the first object (“FIG. 4C illustrates a femoral template model 19490 applied to the approximate femoral surface 19486. In applying a template model, the operator or user of the software can select one or more initial best fit template models” at paragraph 0042, line 3; the overall size and configuration of portions of the implant are able to be adjusted); 
wherein the second model includes (i) a second dimension of a second rigid portion of the second object (“In various embodiments, a finite element analysis can be conducted on device components as one parameter in the optimization of the features of an implant, which can include analyses of multiple or "competing" potential designs for a given implant component. In various alternative embodiments, implant components such as a tibial tray can comprise sections of varying thickness” at paragraph 0104, line 1) and (ii) a second plurality of possible configurations of a second configurable portion of the second object (this particular implant is rigid the overall size and thicknesses of the implant are able to be adjusted).
Regarding claim 19, Lang et al. discloses a method wherein analyzing the accessed model includes analyzing the first model and the second model to determine the optimal fit of at least one of the first object or the second object to achieve the ROI geometry (“In various embodiments, a finite element analysis can be conducted on device components as one parameter in the optimization of the features of an implant, which can include analyses of multiple or "competing" potential designs for a given implant component. In various alternative embodiments, implant components such as a tibial tray can comprise sections of varying thickness” at paragraph 0104, line 1; “Testing can be accomplished by, for example, superimposing the implant image over the image for the patient's joint. In a similar manner, load-bearing measurements and/or virtual simulations thereof may be utilized to optimize or otherwise alter a derived implant design. For example, where a proposed implant for a knee implant has been designed, it may then be virtually inserted into a biomechanical model or otherwise analyzed relative to the load-bearing conditions (or virtually modeled simulations thereof) it may encounter after implantation. These conditions may indicate that one or more features of the implant are undesirable for varying reasons (i.e., the implant design creates unwanted anatomical impingement points, the implant design causes the joint to function in an undesirable fashion, the joint design somehow interferes with surrounding anatomy, the joint design creates a cosmetically-undesirable feature on the repaired limb or skin covering thereof, FEA or other loading analysis of the joint design indicates areas of high material failure risk, FEA or other loading analysis of the joint design indicates areas of high design failure risk, FEA or other loading analysis of the joint design indicates areas of high failure risk of the supporting or surrounding anatomical structures, etc.)” at paragraph 0102, line 10).


Response to Arguments

Summary of Remarks (@ response pages labeled 10-11): The claims should not
be interpreted under 112(f).

Examiner’s Response: As previously stated, the generic placeholders are
“output device” and “user input device” and the functional language terms are “to
receive” and “to input” respectively. As there are no clear structural terms modifying
these generic placeholders to perform the functional steps, they meet the requirements
of 112(f). Furthermore, the use of the word “device” does not inherently connote
structure, which is why these two phrases above have been interpreted as generic
placeholder terms.

Summary of Remarks (@ response pages labeled 14-15): The Lang et al. and
Stinchfield et al. references do not teach or disclose a “separate first rigid implant part of the object and a plurality of possible configurations of a separate second configurable
implant part of the object”.

Examiner’s Response: This argument is moot in view of the newly cited Assaker reference.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/           Primary Examiner, Art Unit 2662